DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 14, 2021 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. [US 20040130692 A1, hereafter Tanaka] in view of Grube [US 20030092365 A1].
As per Claims 1, 9 and 16, Tanaka teaches a system (See fig. 5), comprising: 
a frame 102 having an opening vertically extending through the frame; 

a wafer table 1 below the frame, wherein the wafer table is movable along a horizontal direction; and
a cleaner 110 over the frame, wherein the cleaner comprises a structure movable along a vertical direction and through the opening of the frame (Para 48-50).
Tanaka does not explicitly teach a cleaner comprises a sticky structure, and the sticky structure is movable between a first position above the frame and a second position below the frame.
Grube teaches a roller-support arm, and a cylindrical roller supported by the roller-support arm. An outer surface of the roller comprises a sticky material. Debris on the probes will adhere to the sticky material as roller is rolled across tips of the probes (See fig. 2, Para 14).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a cleaner with a sticky structure as disclosed by Grube in the cleaning system of Tanaka in order to improve the effectiveness of cleaning.
Furthermore, depositing the sticky structure above the frame or moving it in a position above or below the frame can be performed by the fixing member 112 of Tanaka, since it has been held that a mere relative movement of the sticking structure to any desired direction involves only routine skill in the art. 
As per Claim 2, Tanaka in view of Grube teaches the system of claim 1.
Tanaka further disclosed wherein the cleaner 112 is fixed on a front side of the frame (See fig. 5).
As per Claim 3, Tanaka in view of Grube teaches the system of claim 1.
Grube further disclosed wherein the sticky structure is a sticky roller ball (Para 49).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a cleaner with a sticky structure as disclosed by Grube in the cleaning system of Tanaka in order to smoothly spin or turn as an outer surface.
As per Claim 4, Tanaka in view of Grube teaches the system of claim 3.
Grube further disclosed wherein the cleaner further comprises: a housing, wherein the sticky roller ball protrudes from the housing; and a plurality of bearing balls rotatably support the sticky roller ball (See fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a cleaner with a sticky structure as disclosed by Grube in the cleaning system of Tanaka in order to improve the effectiveness of cleaning.
As per Claim 5, Tanaka in view of Grube teaches the system of claim 4.
tanaka further disclosed the relative movement may include rotational motion such as circular motion, reciprocal linear motion, or high-frequency vibration (Para 51).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to make the cleaning motion as claimed in order to improve the effectiveness of cleaning.
As per Claim 6, Tanaka in view of Grube teaches the system of claim 4.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a cleaner with a sticky structure as disclosed by Grube in the cleaning system of Tanaka in order to improve the effectiveness of cleaning.
As per Claims 10-15 and 17-20, Tanaka in view of Grube teaches the method as claimed, because under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claims, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See In re King, 801 F.2d 1324,231 MPEP 2112.02”.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Grube as applied in claim 1 above, further in view of Suyama et al. [US 20180220871 Al, hereafter Suyama].
As per Claim 7, Tanaka in view of Grube teaches the system of claim 1.
Tanaka in view of Grube does not explicitly teach wherein the cleaner comprises: a heater; and a conductive structure connecting the heater to the sticky structure.
Suyama teaches the PSA forming the first layer can be various types of PSA such as a hot melt type with which adhesive components are heated and melted to form a PSA layer (Para 72).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Grube as applied in claim 1 above, further in view of Kasai [US 20150160570 A1].
As per Claim 8, Tanaka in view of Grube teaches the system of claim 1.
Tanaka in view of Grube does not explicitly teach further comprising a level sensor disposed on a back side of the frame.
Kasai teaches a level sensor disposed on a back side of the frame (See fig. 1, Para 36).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the level sensor as disclosed by Kasai in the system of Tanaka as modified by Grube in order to control the movement of the stage with greater precision.

Response to Arguments
Applicant's arguments filed on May 14, 2021 have been fully considered but they are not persuasive. 
In the remark section, Applicant expressed that Amended claim 1 recites “wherein the cleaner comprises a sticky structure ...the sticky structure is movable between a first position above the frame and a second position below the frame through 
The Examiner respectfully disagrees. Tanaka, for example in [0050], disclosed that an elevating mechanism 114 moves a driving shaft 111 downward, thus moving a fixing member 112 downward. As such, the elevating mechanism 114 is capable of displacing the fixing member 112 in a desired position. Therefore, Applicant’s argument on the above point is not persuasive.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Chien et al. US 20140268074 A1 listed in the attached form PTO-892 teach other prior art apparatus/method of a cleaning module that includes a handling mechanism to secure, transfer, and manipulate a sticky cleaning structure in the lithographic system that may anticipate or obviate the claims of the applicant's invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882